257 F.2d 814
MASSACHUSETTS BONDING AND INSURANCE COMPANY, a Corporation, Appellant,v.THE HUSSMANN REFRIGERATOR COMPANY, a Delaware Corporation.
No. 16011.
United States Court of Appeals Eighth Circuit.
August 13, 1958.

Appeal from the United States District Court for the Eastern District of Missouri.
Walther, Barnard, Cloyd & Timm, St. Louis, Mo., for appellant.
Garstang & Mueller, St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on dismissal of appeal filed by appellant.